—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered February 8, 1995, convicting defendant, after a jury trial, of robbery in the second and third degrees and assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life concurrent with two concurrent terms of 3V2 to 7 years, unanimously affirmed.
*217The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Contrary to defendant’s argument, we find that the element of physical injury was properly established. We see no reason to disturb the jury’s credibility determinations concerning the injured officer’s testimony with regard to his pain and impairment. There was ample evidence from which the jury could reasonably infer that the officer suffered both an impairment of physical condition and substantial pain (see, People v Guidice, 83 NY2d 630, 636; People v Pope, 174 AD2d 319, 321, lv denied 78 NY2d 1079).
The record supports the hearing court’s finding that the testimony of the complaining witness established an independent source for his identification of defendant (see, People v Williams, 222 AD2d 149, 154, lv denied 88 NY2d 1072). The evidence establishes that the complainant’s opportunity for observation was sufficient, particularly since the court properly credited the complainant’s testimony that during the incident he noticed defendant’s distinctive appearance. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.